         Case 1:19-cv-04129-AT Document 64 Filed 04/16/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


ERIC SLAWIN,

                 Plaintiff,

v.                                           Civil Action File No.
                                             1:19-cv-04129-AT
BANC OF AMERICA MERCHANT
SERVICES, LLC, s/h/a BANK OF
AMERICA MERCHANT
SERVICES,

                 Defendant.



                          CERTIFICATE OF SERVICE

     This is to certify that on April 2, 2021, I served: Plaintiff’s First Document
Requests by email to Defendant’s attorney of record as follows:

                         M. Laughlin Allen, Esq.
                         McGuire Woods LLP
                         1230 Peachtree Street, N.E.
                         Suite 2100, Promenade
                         Atlanta, GA 30309
                         mlallen@mcguirewoods.com

      Respectfully submitted, this 2nd day of April 2021.
                                              s/Jean Simonoff Marx
                                            Georgia Bar Number 475276
                                            Attorneys for Plaintiff
                                            Marx & Marx, L.L.C.
                                            1050 Crown Pointe Parkway
                                            Suite 500
                                            Atlanta, Georgia 30338

                                         1
Case 1:19-cv-04129-AT Document 64 Filed 04/16/21 Page 2 of 2




                                 Telephone: (404) 261-9559
                                 E-mail: lawyers@marxlawgroup.com




                             2
